Citation Nr: 1410632	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  12-33 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether a prior denial of a claim of entitlement for service connection for chronic bronchitis should be reconsidered, and if so, whether the claim should be granted.

2.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1982.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The record reflects that the Veteran requested and was scheduled for videoconference hearings before a Decision Review Officer of the RO and before a Veterans Law Judge of the Board; however, he cancelled both hearings and has not requested that either hearing be rescheduled.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The claim for service connection for chronic bronchitis is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  An October 1982 RO decision denied service connection for chronic bronchitis; the subsequently received evidence includes pertinent service treatment records (STRs).

2.  Hearing loss disability was not present in either ear until more than one year following the Veteran's discharge from service, and the Veteran's current bilateral hearing loss disability is not related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for reconsidering the prior denial of the claim of entitlement to service connection for chronic bronchitis have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Bilateral hearing loss disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As explained below, the Board has determined that the criteria for reconsidering the prior denial of service connection for chronic bronchitis have been met.  Therefore, no further development is required before the Board decides that issue.

With respect to the hearing loss claim, the record reflects that the Veteran was provided all required notice in a March 2012 letter, prior to the July 2012 rating decision on appeal.  As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that VA has obtained the Veteran's available STRs.  The record reflects that all indicated development to obtain the outstanding STRs was completed and that further efforts to obtain the missing records would be futile.  In addition, the Veteran was informed of the unavailability of some of the STRs and of alternative evidence that could be submitted.  The record also reflects that the Veteran's post-service VA treatment records have been obtained and he was a VA examination in April 2012 in response to his claim.  The April 2012 VA examination report reflects that in addition to examining the Veteran, the examiner reviewed the Veteran's pertinent history.  The examiner provided an opinion concerning the etiology of the Veteran's bilateral hearing loss and properly supported the opinion.  Therefore the Board has determined that the April 2012 examination report is adequate for adjudication purposes.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the hearing loss claim and decide the reconsideration issue.

Chronic Bronchitis

The Veteran was denied entitlement to service connection for chronic bronchitis in a November 1982 RO decision based on the absence of STRs and the Veteran's failure to appear for a scheduled VA examination.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

In January 2012, STRs were received.  They document treatment for respiratory symptoms of a common cold, rhinitis, tonsillitis, upper respiratory infection, flu, rule out bronchitis, and bronchitis.  These records meet all of the criteria for reconsidering the prior denial of the claim.

Bilateral Hearing Loss Disability

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran filed a claim for entitlement to service connection for bilateral hearing loss in March 2012.  

The Veteran's Form 21-526, Application for Compensation and/or Pension, notes the onset of bilateral hearing loss in 1979 and that the disability was not treated.  His DD Form 214 identifies the Veteran's military occupational specialty of infantryman.

The Veteran's STRs are negative for evidence of hearing loss disability.

In an April 2012 VA audiological examination, the Veteran reported non-combat noise exposure from many types of weapons and working post-service as a truck driver for about 19 years, as well as in construction and noisy factories.  The Veteran reported no history of ear pathology or related illness.  The VA examiner diagnosed sensorineural hearing loss bilaterally.  After reviewing the Veteran's records and conducting audiometric testing, the VA examiner concluded that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The VA examiner reviewed the Veteran's STRs and noted that all tests indicated that his hearing was within normal limits with no significant shifts in pure tone thresholds at any frequency while in service.  Additionally, the Veteran reported subsequent occupational noise exposure.

The Board finds that service connection for bilateral hearing loss is not warranted because the preponderance of the evidence establishes that it was not present until more than one year following the Veteran's discharge from service and that it is unrelated to service.  Although the Veteran reported noise exposure in service is supported by his DD-Form 214 showing that his military occupational specialty of infantryman, there is no competent evidence linking his hearing loss to that exposure or any other incident of service.  Moreover, as discussed above, the VA examiner has provided an opinion against the claim.  The VA examiner's opinion that the Veteran's bilateral hearing loss is not linked to service is afforded high probative value because it is based on all the evidence of record and is properly supported.

While the Veteran has asserted that his hearing loss began in service, the actual treatment records show that he did not have hearing loss in service.  The contemporaneous service treatment records are, in the Board's opinion, more probative than the Veteran's current recollections concerning what happened decades earlier.  Moreover, the Veteran has not asserted that he has experienced continuous hearing loss since service, and there is no corroborating evidence of the presence of hearing loss disability prior to the filing of the Veteran's claim.  Finally, the Board acknowledges that the Veteran might sincerely believe that his hearing loss is related to in-service noise exposure; however, his lay opinion concerning this matter requiring medical expertise is of no probative value.

Accordingly, this claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

The Board having determined that reconsideration of the prior denial of service connection for chronic bronchitis is warranted, the benefit sought on appeal is granted to this extent.

Service connection for bilateral hearing loss disability is denied.


REMAND

In the May 2013 Supplemental Statement of the Case, the RO denied reopening of the Veteran's claim for service connection for chronic bronchitis.  In view of the Board's determination that reconsideration of the claim is in order, the originating agency must address the claim on a de novo basis.  Accordingly, this claim is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake any development it determines to be warranted.   

2.  Then, the RO or the AMC should adjudicate the Veteran's claim for service connection for chronic bronchitis on a de novo basis.  If the benefit sought on appeal is not granted, he and his representative should be afforded a Supplemental Statement of the Case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


